                                                20-970M(NJ)




7/10/2020

       Milwaukee, Wisconsin


     Case 2:20-mj-00970-NJ Filed 07/10/20 Page 1 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 2 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 3 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 4 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 5 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 6 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 7 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 8 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 9 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 10 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 11 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 12 of 13 Document 1
Case 2:20-mj-00970-NJ Filed 07/10/20 Page 13 of 13 Document 1
